Exhibit 10.1

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of the Effective
Date among SILICON VALLEY BANK, a California corporation (“SVB”), COMPASS
HORIZON FUNDING COMPANY LLC, a Delaware limited liability company (“HTF”), and
VENTURE LENDING & LEASING V, INC., a Maryland corporation (“VLL”), on the one
side, and ENTEROMEDICS INC, a Delaware corporation (“Borrower”), on the other,
provides the terms on which Lenders shall lend to Borrower and Borrower shall
repay Lenders. The parties agree as follows:

1 ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.

2 LOAN AND TERMS OF PAYMENT

2.1 Promise to Pay. Borrower hereby unconditionally promises to pay Lenders the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.

2.1.1 Term Loans.

(a) Initial Term Loans. Subject to the terms and conditions of this Agreement,
during the Initial Draw Period, SVB and VLL each agrees, severally and not
jointly, to make one term loan available to Borrower in the amount of such
Lender’s Term Loan Commitment Amount (each a “Term Loan”), and the Borrower
agrees to borrow such Term Loans.

(b) Additional Term Loan. Subject to the terms and conditions of this Agreement,
during the Additional Draw Period, upon Borrower’s Enterprise Coverage Ratio
becoming equal to or less than the Maximum Enterprise Coverage Ratio (the
“Enterprise Coverage Milestone”) and provided that Borrower’s Enterprise
Coverage Ratio is equal to or less than the Maximum Enterprise Coverage Ratio on
the Funding Date of the Additional Term Loan, HTF agrees to make one term loan
available to Borrower in the amount of HTF’s Term Loan Commitment Amount (the
“Additional Term Loan”, a “Term Loan”, and collectively with SVB’s Term Loan and
VLL’s Term Loan, the “Term Loans”), and the Borrower agrees to borrow the
Additional Term Loan. Borrower agrees to provide each of HTF, SVB and VLL with
immediate written notice of Borrower’s Enterprise Coverage becoming equal to or
less than the Maximum Enterprise Coverage Ratio.

(c) Interest Payments. Commencing on the Payment Date of the first month
following the month in which the Funding Date occurs for a Term Loan and
continuing on the Payment Date of each month thereafter, Borrower shall make
monthly payments of interest on such Term Loan, in arrears, at the rate set
forth in Section 2.3.

(d) Repayment. Borrower shall repay each Term Loan in 30 consecutive equal
monthly payments, each consisting of the interest required to be paid with
respect to such Term Loan pursuant to subsection “c” above plus a portion of the
principal of such Term Loan, in the amount necessary to fully amortize such Term
Loan over such period (such amount to be calculated by Facility Agent),
commencing on July 1, 2009 (the “Term Loan Amortization Date”) and continuing on
the Payment Date of each month thereafter until December 1, 2011 (the “Term Loan
Maturity Date”) on which date the entire unpaid principal balance of such Term
Loan, plus the Final Payment with respect to such Term Loan, plus any and all
accrued and unpaid interest with respect to such Term Loan, and plus all other
sums, if any, that shall have become due and payable hereunder with respect to
such Term Loan, shall be paid. The Term Loans may only be prepaid in accordance
with Sections 2.1.1(e) and 2.1.1(f). After repayment, the Term Loans may not be
re-borrowed.



--------------------------------------------------------------------------------

(e) Mandatory Prepayment Upon an Acceleration. If all or a portion of any Term
Loan becomes due and payable according to the terms hereof because of the
occurrence and continuance of an Event of Default, on the date that it has
become due and payable according to the terms hereof Borrower shall pay to the
Lender to which such Term Loan is owed, in addition to any other sums owing, a
fee equal to the Make-Whole Premium with respect to such Term Loan, plus the
Final Payment with respect to such Term Loan. Without limitation on the fact
that such amounts shall be due as set forth in the preceding sentence, such
amounts shall bear interest until paid at a rate equal to the highest rate
applicable to the Obligations.

(f) Permitted Prepayment of Loans. Borrower shall have the option to prepay all,
but not less than all, of the Term Loans advanced by Lenders under this
Agreement, provided Borrower (i) provides written notice to each Lender of
Borrower’s election to prepay the Term Loans at least ten (10) but not more than
thirty (30) days prior to such prepayment, and (ii) pays to Lenders, on the date
of such prepayment (A) all outstanding principal plus accrued interest of the
Term Loans, (B) a fee equal to the Make-Whole Premium with respect to each Term
Loan, (C) the Final Payment with respect to each Term Loan, plus (D) all other
sums, if any, that shall have become due and payable. Without limitation on the
fact that such Make-Whole Premiums and Final Payments shall be due on the date
of the prepayment, such amounts shall bear interest until paid at a rate equal
to the highest rate applicable to the Obligations.

(g) Payment Instructions for HTF and VLL Term Loans. Regularly scheduled
payments of principal and interest of the Term Loan made by VLL and each Final
Payment with respect thereto shall be effected by VLL by automatic debit of the
appropriate funds from the Designated Deposit Account. In further of the
foregoing, Borrower will: (i) authorize VLL to initiate debit entries to the
Designated Deposit Account through Automated Clearinghouse (“ACH”) transfers, in
order to satisfy regularly scheduled payments of principal, interest and Final
Payments; (ii) provide VLL at least thirty (30) days notice of any change in the
Designated Deposit Account; and (iii) grant VLL any additional authorizations
necessary to begin ACH debits from a new account which becomes the Designated
Deposit Account. Borrower shall make payments to HTF via wire transfer as
follows:

 

Payment via wire transfer to Horizon:   

Credit:

  

Compass Horizon Funding Company LLC / Horizon

Credit I LLC

Bank Name:    U.S. Bank National Association Bank Address:   

P.O. Box 643857

Cincinnati OH 45264-3857

Account No.:    Lockbox No.: 153910632600

ABA Routing No.:

   123000848

Reference:

   EnteroMedics Invoice #

(h) Secured Promissory Notes. Borrower’s obligations to pay each Lender its Term
Loan, and interest thereon, shall, at the option of such Lender, be further
evidenced by a secured promissory note in the form attached as Exhibit C hereto
in favor of such Lender (each a “Secured Promissory Note”). As of the Effective
Date, HTF and VLL are each requiring such a Secured Promissory Note, but SVB is
not. The Borrower irrevocably authorizes each Lender to make or cause to be
made, at the time of receipt of any payment of principal on such Lender’s
Secured Promissory Note, an appropriate notation on such Lender’s Secured
Promissory Note Record reflecting the making of such Term Loan or (as the case
may be) the receipt of such payment. The outstanding amount of each Term Loan
set forth on such Lender’s Secured Promissory Note Record shall be prima facie
evidence (absent manifest error) of the principal amount thereof owing and
unpaid to such Lender, but the failure to record, or any error in so recording,
any such amount on such Lender’s Secured Promissory Note Record shall not limit
or otherwise affect the obligations of the Borrower hereunder or under any
Secured Promissory Note to make payments of principal of or interest on any
Secured Promissory Note when due. Upon receipt of an affidavit of an officer of
a Lender as to the loss, theft, destruction, or mutilation of its Secured
Promissory Note, with an appropriate indemnity in favor of Borrower, the
Borrower shall issue, in lieu thereof, a replacement Secured Promissory Note in
the same principal amount thereof and of like tenor. Nothing in the Secured
Promissory Notes shall be deemed to limit any of the terms or provisions of this
Agreement or any of the other Loan Documents, and all of Lenders’ rights and
remedies hereunder, under the Secured Promissory Notes, and under the Loan
Documents are cumulative. In case of any conflict between the terms of the
Secured Promissory Notes and this Agreement, this Agreement shall control.

 

-2-



--------------------------------------------------------------------------------

(i) Definition of “Lenders”. In this Agreement, SVB and VLL are each
individually referred to as a “Lender” and are referred to collectively as the
“Lenders”. In addition, (i) as of the Effective Date and continuing until the
end of the Additional Draw Period, HTF also shall be individually referred to as
a “Lender”, and be referred to collectively with SVB and VLL as the “Lenders”,
in all provisions of this Agreement other than Sections 8.6, 9.1(a), 9.1(d),
9.1(e), 9.1(h) through 9.1(k), 9.2, and 9.3, for which references to “Lender”
and “Lenders” shall not include HTF, (ii) if HTF has not made the Additional
Term Loan by the end of the Additional Draw Period, then from the end of the
Additional Draw Period forward, without the need for any notice, consent or
other action, HTF shall be deemed not included in references to “Lender” and
“Lenders” in any provisions of this Agreement other than Sections 2.4(a), 2.4(c)
(but only with respect to Lenders Expenses incurred prior to such date), 11,
12.2, 12.8 and 12.9, for which references to “Lender” and “Lenders” shall be
deemed to continue to include HTF, and (iii) if HTF makes the Additional Term
Loan by the end of the Additional Draw Period, then from the date HTF makes the
Additional Term Loan forward, without the need for any notice, consent or other
action, HTF shall be deemed included in references to “Lender” and “Lenders” in
all provisions of this Agreement.

2.2 Several Obligations. Each of the Lender’s obligations to make its Term Loan
is several and in no event shall any Lender be responsible for the failure of
any other Lender to make a Term Loan to be made by such other Lender.

2.3 Payment of Interest on the Credit Extensions.

(a) Interest Rate. Subject to Section 2.3(b), the principal amounts outstanding
under the Term Loans shall accrue interest at a fixed per annum rate equal to
(i) the sum of twelve percent (12.0%) plus the applicable LIBOR Margin through
the date immediately prior to the Term Loan Amortization Date, and (ii) the sum
of eleven percent (11.00%) plus the applicable LIBOR Margin on and after the
Term Loan Amortization Date; which interest shall be payable monthly in
accordance with Section 2.3(f) below. For purposes of the foregoing, the LIBOR
Margin to be used in determining the fixed interest rates applicable to the Term
Loans made by SVB and VLL shall calculated differently than the LIBOR Margin to
be used in determining the fixed interest rates applicable to the Additional
Term Loan. For purposes of the Term Loans made by SVB and VLL, “LIBOR Margin”
shall mean the percentage points (or fraction thereof), if any, by which the one
month “London interbank offered rate, or Libor”, as reported in the Money Rates
section of the Wall Street Journal published on the fifth Business Day prior to
the earliest Funding Date of the Term Loans made by SVB and VLL, exceeds 2.46%.
For purposes of the Additional Term Loan, “LIBOR Margin” shall have the same
meaning as in the prior sentence except that the one month “London interbank
offered rate, or Libor”, shall be as reported in the Money Rates section of the
Wall Street Journal published on the fifth Business Day prior to the Funding
Date of the Additional Term Loan. As examples applicable to the Term Loans made
by SVB and VLL and the Additional Term Loan, if on the applicable date such
London interbank offered rate is equal to or less than 2.46%, then the LIBOR
Margin shall be zero and the fixed per annum interest rate applicable to the
Term Loans shall be 12% until the Term Loan Amortization Date and 11% after the
Term Loan Amortization Date, but if on such date such London interbank offered
rate is 2.54%, then the LIBOR Margin shall be 0.08 percentage points and the
fixed per annum interest rate applicable to the Term Loans shall be 12.08% until
the Term Loan Amortization Date and 11.08% after the Term Loan Amortization
Date. Facility Agent shall determine (which determination shall, absent manifest
error in calculation, be final, conclusive and binding upon all parties) the
interest rate that shall apply to the Term Loans in accordance with the
foregoing.

(b) Default Rate. Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall bear interest at a rate per annum which
is five percentage points above the rate that is otherwise applicable thereto
(the “Default Rate”). Payment or acceptance of the increased interest rate
provided in this Section 2.3(b) is not a permitted alternative to timely payment
and shall not constitute a waiver of any Event of Default or otherwise prejudice
or limit any rights or remedies of any Lender.

(c) [Reserved].

(d) 360-Day Year. Interest shall be computed on the basis of a 360-day year for
the actual number of days elapsed.

(e) Debit of Accounts. Borrower authorizes each Lender to debit Borrower’s
deposit accounts, including without limitation the Designated Deposit Account,
for principal and interest payments or any other amounts Borrower owes any
Lender pursuant to the Loan Documents. These debits shall not constitute a
set-off.

 

-3-



--------------------------------------------------------------------------------

(f) Payments. Unless otherwise provided, interest is payable monthly on the
Payment Date of each month. Payments of principal and/or interest received after
12:00 p.m. Pacific time are considered received at the opening of business on
the next Business Day. When a payment is due on a day that is not a Business
Day, the payment is due the next Business Day and additional fees or interest,
as applicable, shall continue to accrue. Fees and expenses which are required to
be paid by Borrower pursuant to the Loan Documents (including without limitation
Lender Expenses) but are not paid when due shall bear interest until paid at a
rate equal to the highest rate applicable to the Obligations. Interest on an
Obligation that is not paid when due shall bear interest at the same rate as the
principal thereof.

2.4 Fees. Borrower shall pay to Lenders:

(a) Commitment Fee. On the Effective Date, a fully earned, non-refundable
commitment fee of $125,000 to be shared between the Lenders pursuant to their
respective Commitment Percentages. Lenders and Borrower agree that the balance
of the $75,000 deposit paid by Borrower to Lenders pursuant to the October 8,
2008 proposal letter remaining after payment of the Lender Expenses shall be
applied to such commitment fee.

(b) Late Payment Fee. If Borrower is late in making any payment of principal,
interest, Make-Whole Premium, or Final Payment under this Agreement by more than
five (5) Business Days, Borrower agrees to pay a late charge of five percent
(5%) of the unpaid amount due, but not less than fifty dollars ($50.00) for any
one such delinquent payment. This late charge may be charged by the Lenders for
the purpose of defraying the expenses incidental to the handling of such
delinquent amounts. Borrower acknowledges that such late charge represents a
reasonable sum considering all of the circumstances existing on the date of this
Agreement and represents a fair and reasonable estimate of the costs that will
be sustained by Lenders due to the failure of Borrower to make timely payments.
Borrower further agrees that proof of actual damages would be costly and
inconvenient. Such late charge shall be paid without prejudice to the rights of
Lenders to collect any other amounts provided to be paid or to declare an Event
of Default under this Agreement or any of the other Loan Documents or from
exercising any other rights and remedies of Lenders.

(c) Lender Expenses. All Lender Expenses (including reasonable attorneys’ fees
and expenses, plus expenses, for documentation and negotiation of this
Agreement) incurred through and after the Effective Date, upon demand.

3 CONDITIONS OF LOANS

3.1 Conditions Precedent to Initial Credit Extension. The obligation of each of
SVB and VLL to make the initial Credit Extension is subject to the condition
precedent that Borrower shall consent to or shall have delivered, in form and
substance satisfactory to Lenders, such documents, and completion of such other
matters, as Lenders may reasonably deem necessary or appropriate, including,
without limitation:

(a) duly executed original signatures to the Loan Documents to which it is a
party;

(b) duly executed original signatures to the Warrants (other than the Additional
Term Loan Warrant;

(c) duly executed original signatures to the Control Agreements required
pursuant hereto;

(d) its Operating Documents and good standing certificates of Borrower certified
by the Secretary of States of the States of Delaware and Minnesota as of a date
no earlier than thirty (30) days prior to the Effective Date;

(e) duly executed original signatures to the completed Borrowing Resolutions for
Borrower;

(f) a payoff letter from VLL and VLL4;

 

-4-



--------------------------------------------------------------------------------

(g) certified copies, dated as of a recent date, of financing statement
searches, as Lenders shall request, accompanied by written evidence (including
any UCC termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Credit Extension, will be terminated or released;

(h) the Perfection Certificate executed by Borrower;

(i) a legal opinion of Borrower’s counsel dated as of the Effective Date
together with the duly executed original signatures thereto;

(j) a copy of its Investors’ Rights Agreement and any amendments thereto;

(k) the insurance policies and/or endorsements required pursuant to Section 6.5
hereof; and

(l) payment of the fees and Lender Expenses then due as specified in Section 2.4
hereof.

3.2 Conditions Precedent to Additional Term Loan. HTF’s obligation to make the
Additional Term Loan is subject to the condition precedent that Borrower shall
have delivered the following to HTF:

(a) duly executed original signature to the Secured Promissory Note in favor of
HTF;

(b) current good standing certificates of Borrower certified by the Secretary of
States of the States of Delaware and Minnesota;

(c) certified copies, dated as of a recent date, of financing statement
searches, as Lenders shall request, accompanied by written evidence (including
any UCC termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Credit Extension, will be terminated or released; and

(d) a warrant (“Additional Term Loan Warrant”) granting HTF the right to
purchase up to Four Hundred Ninety-Five Thousand and 00/100 Dollars ($495,000)
of the class or securities of stock of Borrower upon the same terms and
conditions as set forth in the Warrant issued to HTF on the date hereof.

3.3 Conditions Precedent to all Credit Extensions. Each Lender’s obligations to
make each Credit Extension, including the initial Credit Extension, is subject
to the following:

(a) timely receipt of an executed Payment/Advance Form;

(b) the representations and warranties in Section 5 shall be true in all
material respects on the date of the Payment/Advance Form and on the Funding
Date of each Credit Extension; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, and no Default or Event of Default shall have occurred and be
continuing or result from the Credit Extension. Each Credit Extension is
Borrower’s representation and warranty on that date that the representations and
warranties in Section 5 remain true in all material respects; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and

(c) a Material Adverse Change has not occurred.

3.4 Covenant to Deliver.

Borrower agrees to deliver to each Lender each item required to be delivered to
such Lender under this Agreement as a condition to any Credit Extension.
Borrower expressly agrees that a Credit Extension made prior to the receipt by a
Lender of any such item shall not constitute a waiver by such Lender of
Borrower’s obligation to deliver such item, and any such Credit Extension in the
absence of a required item shall be made in a Lender’s sole discretion.

 

-5-



--------------------------------------------------------------------------------

3.5 Procedures for Borrowing.

(a) Term Loans. Subject to the prior satisfaction of all other applicable
conditions to the making of the Term Loans set forth in this Agreement, to
obtain a Term Loan, Borrower shall notify the applicable Lender (which notice
shall be irrevocable) by electronic mail, facsimile, or telephone by 12:00 p.m.
Pacific time at least five (5) Business Days prior to the date the Term Loan is
to be made. Together with any such electronic or facsimile notification,
Borrower shall deliver to such Lender by electronic mail or facsimile a
completed Payment/Advance Form executed by a Responsible Officer or his or her
designee. A Lender may rely on any telephone notice given by a person whom such
Lender believes is a Responsible Officer or designee. On the Funding Date, the
Lender making the Term Loan shall credit and/or transfer (as applicable) an
amount equal to such Term Loan to Borrower’s Designated Deposit Account.

4 CREATION OF SECURITY INTEREST

4.1 Grant of Security Interest. Borrower hereby grants to the Lenders, to secure
the payment and performance in full of all of the Obligations, a continuing
security interest in, and pledges to the Lenders, the Collateral, wherever
located, whether now owned or hereafter acquired or arising, and all proceeds
and products thereof. Borrower represents, warrants, and covenants that the
security interest granted herein is and shall at all times continue to be a
first priority perfected security interest in the Collateral (subject only to
Permitted Liens that may have superior priority to Lenders’ Liens under this
Agreement). If Borrower shall acquire a commercial tort claim, Borrower shall
promptly notify each Lender in a writing signed by Borrower of the general
details thereof and grant to Lenders in such writing a security interest therein
and in the proceeds thereof, all upon the terms of this Agreement, with such
writing to be in form and substance reasonably satisfactory to the Lenders.

If this Agreement is terminated, Lenders’ Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. Upon payment in full in cash of the Obligations (other than
inchoate indemnity obligations) and at such time as all Lenders’ obligations to
make Credit Extensions have terminated, each Lender agrees, at Borrower’s sole
cost and expense, to release its Liens in the Collateral and all rights therein
shall revert to Borrower.

4.2 Authorization to File Financing Statements. Borrower hereby authorizes
Lenders to file financing statements, without notice to Borrower, with all
appropriate jurisdictions to perfect or protect each Lender’s interest or rights
hereunder, including a notice that any disposition of the Collateral, by either
Borrower or any other Person, shall be deemed to violate the rights of Lenders
under the Code.

4.3 Security Interest in Excluded Collateral. As of the Effective Date, the
Excluded Collateral is excluded from the Collateral for which Borrower has
granted Lenders a security interest. If Borrower shall ever fail to have Five
Months Remaining Liquidity, then the Excluded Collateral shall from that time
forward (automatically, without the need for any notice or other action) be
deemed to be included within the definition of “Collateral” hereunder and,
without limiting the generality of the foregoing, (a) Borrower shall be deemed
to have granted Lenders a security interest in, and pledged to Lenders, the
Excluded Collateral to secure the payment and performance of all Obligations,
(b) Borrower shall execute any further instruments and take further actions as
Lenders reasonably request to perfect or protect Lenders’ security interest in
the Excluded Collateral, including, without limitation, by executing and
delivering to Lenders an Intellectual Property Security Agreement in the form of
that attached hereto as Exhibit D (and completing/updating the exhibits
thereto), and (c) without limitation on Borrower’s obligation to execute and
deliver the Intellectual Property Security Agreement, if Borrower fails to do so
within five (5) days after Lenders’ written request, any Lender may execute the
Intellectual Property Security Agreement on Borrower’s behalf and in Borrower’s
name as Borrower’s attorney-in-fact. Borrower shall include in each Compliance
Certificate provided to Lenders a calculation showing whether Borrower has Five
Months Remaining Liquidity as of the end of the month to which the Compliance
Certificate applies.

4.4 Agent for Control of Collateral Accounts. Borrower acknowledges that Lenders
have appointed Facility Agent to enter into Control Agreements, as collateral
agent for the Lenders, with respect to certain of Borrower’s Collateral
Accounts. For purposes of clarity (and not in limitation on Lenders’ right to
appoint agents for other security interest perfection purposes without the
consent or confirmation by Borrower), Borrower hereby

 

-6-



--------------------------------------------------------------------------------

grants to the Facility Agent, for the benefit of the Lenders, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in Borrower’s Collateral Accounts, whether now owned or hereafter
acquired or arising.

5 REPRESENTATIONS AND WARRANTIES

Borrower represents, warrants and agrees in favor of Lenders as follows:

5.1 Due Organization, Authorization; Power and Authority. Borrower is duly
existing and in good standing as a Registered Organization in its jurisdiction
of formation and is qualified and licensed to do business and is in good
standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a material adverse effect on
Borrower’s business. In connection with this Agreement, Borrower has delivered
to SVB for the benefit of Lenders a completed certificate signed by Borrower,
entitled “Perfection Certificate”. Borrower agrees that although the Perfection
Certificate is addressed, and was delivered, to SVB, it is nonetheless deemed to
also be addressed and delivered to the Lenders and the representations,
warranties and agreements therein are deemed made for the benefit of the
Lenders. Borrower represents and warrants to Lenders that (a) Borrower’s exact
legal name is that indicated on the Perfection Certificate and on the signature
page hereof; (b) Borrower is an organization of the type and is organized in the
jurisdiction set forth in the Perfection Certificate; (c) the Perfection
Certificate accurately sets forth Borrower’s organizational identification
number or accurately states that Borrower has none; (d) the Perfection
Certificate accurately sets forth Borrower’s place of business, or, if more than
one, its chief executive office as well as Borrower’s mailing address (if
different than its chief executive office); (e) except as set forth in the
Perfection Certificate, Borrower (and each of its predecessors) has not, in the
past five (5) years, changed its jurisdiction of formation, organizational
structure or type, or any organizational number assigned by its jurisdiction;
and (f) all other information set forth on the Perfection Certificate pertaining
to Borrower and each of its Subsidiaries is accurate and complete (it being
understood and agreed that Borrower may from time to time update certain
information in the Perfection Certificate after the Effective Date to the extent
permitted by one or more specific provisions in this Agreement). If Borrower is
not now a Registered Organization but later becomes one, Borrower shall promptly
notify each Lender of such occurrence and provide each Lender with Borrower’s
organizational identification number.

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect, or (v) constitute an event of default under any material
agreement by which Borrower is bound. Borrower is not in default under any
agreement to which it is a party or by which it is bound in which the default
could reasonably be expected to have a material adverse effect on Borrower’s
business.

5.2 Collateral. Borrower has good title to, has rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens. Borrower
has no Collateral Accounts other than the Collateral Accounts with SVB, the
Collateral Accounts, if any, described in the Perfection Certificate delivered
to SVB for the benefit of Lenders in connection herewith, or of which Borrower
has given each Lender notice and taken such actions as are necessary to give
Lenders a perfected security interest therein. The Accounts are bona fide,
existing obligations of the Account Debtors.

The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate. None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section 7.2.
In the event that Borrower, after the date hereof, intends to store or otherwise
deliver any portion of the Collateral to a bailee, then Borrower will first
receive the written consent of the Lenders and such bailee must execute and
deliver a bailee agreement in favor of Lenders in form and substance
satisfactory to Lenders in their reasonable discretion.

All Inventory is in all material respects of good and marketable quality, free
from material defects.

 

-7-



--------------------------------------------------------------------------------

Borrower is the sole owner of its intellectual property, except for
non-exclusive licenses granted to its customers in the ordinary course of
business. Each patent is valid and enforceable, and no part of the intellectual
property has been judged invalid or unenforceable, in whole or in part, and to
the best of Borrower’s knowledge, no claim has been made that any part of the
intellectual property violates the rights of any third party except to the
extent such claim could not reasonably be expected to have a material adverse
effect on Borrower’s business. Except as noted on the Perfection Certificate,
Borrower is not a party to, nor is bound by, any material license or other
agreement with respect to which Borrower is the licensee (a) that prohibits or
otherwise restricts Borrower from granting a security interest in Borrower’s
interest in such license or agreement or any other property, or (b) for which a
default under or termination of could interfere with any Lender’s right to sell
any Collateral. Borrower shall provide written notice to each Lender within
thirty (30) days of entering or becoming bound by any such license or agreement
(other than over-the-counter software that is commercially available to the
public). Borrower shall take such steps as Lenders request to obtain the consent
of, or waiver by, any person whose consent or waiver is necessary for (x) all
such licenses or agreements to be deemed “Collateral” and for Lenders to have a
security interest in it that might otherwise be restricted or prohibited by law
or by the terms of any such license or agreement, whether now existing or
entered into in the future, and (y) each Lender to have the ability in the event
of a liquidation of any Collateral to dispose of such Collateral in accordance
with its rights and remedies under this Agreement and the other Loan Documents.

5.3 [Reserved].

5.4 Litigation. There are no actions or proceedings pending or, to the knowledge
of the Responsible Officers, threatened in writing by or against Borrower or any
of its Subsidiaries involving more than Two Hundred Fifty Thousand Dollars
($250,000).

5.5 No Material Deviation in Financial Statements. All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to the Lenders (or
to any Lender for the benefit of the Lenders) fairly present in all material
respects Borrower’s consolidated financial condition and Borrower’s consolidated
results of operations as of the dates specified in the financial statements.
There has not been any material deterioration in Borrower’s consolidated
financial condition since the date of the most recent financial statements
provided by the Borrower.

5.6 Solvency. The fair salable value of Borrower’s assets (including goodwill
minus disposition costs) exceeds the fair value of its liabilities; Borrower is
not left with unreasonably small capital after the transactions in this
Agreement; and Borrower is able to pay its debts (including trade debts) as they
mature.

5.7 Regulatory Compliance. Borrower is not an “investment company” or a company
“controlled” by an “investment company” under the Investment Company Act of
1940, as amended. Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors). Borrower has complied in all material respects with
the Federal Fair Labor Standards Act. Neither Borrower nor any of its
Subsidiaries is a “holding company” or an “affiliate” of a “holding company” or
a “subsidiary company” of a “holding company” as each term is defined and used
in the Public Utility Holding Company Act of 2005. Borrower has not violated any
laws, ordinances or rules, the violation of which could reasonably be expected
to have a material adverse effect on its business. None of Borrower’s or any of
its Subsidiaries’ properties or assets has been used by Borrower or any
Subsidiary or, to the best of Borrower’s knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than legally. Borrower and each of its Subsidiaries have obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all Government Authorities that are necessary to
continue their respective businesses as currently conducted.

5.8 Subsidiaries; Investments. Borrower does not own any stock, partnership
interest or other equity securities except for Permitted Investments.

5.9 Tax Returns and Payments; Pension Contributions. Borrower has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower. Borrower may defer payment of any contested taxes, provided that
Borrower (a) in good faith contests its obligation to pay the taxes by
appropriate proceedings promptly and diligently instituted and conducted,
(b) notifies each Lender in writing of the commencement of, and any material
development in, the proceedings, (c) posts bonds or takes any other steps
required to prevent the governmental authority levying such

 

-8-



--------------------------------------------------------------------------------

contested taxes from obtaining a Lien upon any of the Collateral that is other
than a “Permitted Lien”. Borrower is unaware of any claims or adjustments
proposed for any of Borrower’s prior tax years which could result in additional
taxes becoming due and payable by Borrower. Borrower has paid all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms, and Borrower has not withdrawn from
participation in, and has not permitted partial or complete termination of, or
permitted the occurrence of any other event with respect to, any such plan which
could reasonably be expected to result in any liability of Borrower, including
any liability to the Pension Benefit Guaranty Corporation or its successors or
any other governmental agency.

5.10 Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
solely as working capital, to pay off the pre-existing indebtedness owed by
Borrower to VLL and VLL4 under (i) that certain Loan and Security Agreement
dated as of December 1, 2004, between Borrower and VLL4, as amended, and
(ii) that certain Loan and Security Agreement dated as of May 17, 2007, among
Borrower, VLL4 and VLL, as amended, and to fund its general business
requirements and not for personal, family, household or agricultural purposes.

5.11 Full Disclosure. No written representation, warranty or other statement of
Borrower in any certificate or written statement given to any Lender, as of the
date such representation, warranty, or other statement was made, taken together
with all such written certificates and written statements given to Lenders,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Lenders that the projections
and forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).

5.12 Enterprise Coverage Ratio. As of the Funding Date of the Additional Term
Loan, Borrower’s Enterprise Coverage Ratio shall not exceed the Maximum
Enterprise Coverage Ratio.

6 AFFIRMATIVE COVENANTS

Borrower agrees in favor of Lenders that Borrower shall do all of the following:

6.1 Government Compliance.

(a) Maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of formation and maintain qualification in each
jurisdiction in which the failure to so qualify would reasonably be expected to
have a material adverse effect on Borrower’s business or operations. Borrower
shall comply, and have each Subsidiary comply, with all laws, ordinances and
regulations to which it is subject, the noncompliance with which could have a
material adverse effect on Borrower’s business.

(b) Obtain all of the Governmental Approvals necessary for the performance by
Borrower of its obligations under the Loan Documents to which it is a party and
the grant of a security interest to Lenders in all of the Collateral. Borrower
shall promptly provide copies of any such obtained Governmental Approvals to
each Lender.

6.2 Financial Statements, Reports, Certificates.

(a) Deliver to each Lender: (i) as soon as available, but no later than twenty
(20) days after the last day of each month, a company prepared consolidated
balance sheet and income statement covering Borrower’s consolidated operations
for such month certified by a Responsible Officer and in a form acceptable to
Lenders; (ii) as soon as available, but no later than one hundred twenty
(120) days after the last day of Borrower’s fiscal year, audited consolidated
financial statements prepared under GAAP, consistently applied, together with an
unqualified opinion on the financial statements from an independent certified
public accounting firm acceptable to Lenders in their reasonable discretion;
(iii) as soon as available, but in any event before the end of each fiscal year
of Borrower, Borrower’s financial projections for its next fiscal year as
approved by Borrower’s Board of Directors; (iv) within five (5) days of
delivery, copies of all statements, reports and notices made available to
Borrower’s security holders or to any holders of Subordinated Debt, (v) within
five (5) days of filing, all reports on Form 10-K, 10-Q and 8-K filed with the
Securities and Exchange Commission or a link thereto on Borrower’s or another
website on the Internet; (vi) a prompt report of any legal actions pending or
threatened against Borrower or any of

 

-9-



--------------------------------------------------------------------------------

its Subsidiaries that could result in damages or costs to Borrower or any of its
Subsidiaries of Two Hundred Fifty Thousand Dollars ($250,000) or more;
(vii) prompt notice of any event that materially and adversely affects the value
of the intellectual property; and (viii) budgets, sales projections, operating
plans and other financial information reasonably requested by Lenders.

(b) Within twenty (20) days after the last day of each month, deliver to each
Lender with the monthly financial statements, a duly completed Compliance
Certificate signed by a Responsible Officer, which shall include, without
limitation, calculations showing compliance with the financial covenants set
forth in this Agreement.

(c) Deliver to each Lender the items required, by the times specified, pursuant
to Schedule 2 hereto.

6.3 Inventory; Returns. Keep all Inventory in good and marketable condition,
free from material defects. Returns and allowances between Borrower and its
Account Debtors shall follow Borrower’s customary practices as they exist at the
Effective Date. Borrower must promptly notify each Lender of all returns,
recoveries, disputes and claims that involve more than Two Hundred Fifty
Thousand Dollars ($250,000).

6.4 Taxes; Pensions. Timely file, and require each of its Subsidiaries to timely
file, all required tax returns and reports and timely pay, and require each of
its Subsidiaries to timely file, all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, except for deferred payment of any taxes contested pursuant to the
terms of Section 5.9 hereof, and shall deliver to each Lender, on demand,
appropriate certificates attesting to such payments, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms.

6.5 Insurance. Keep its business and the Collateral insured for risks and in
amounts standard for companies in Borrower’s industry and location and as
Lenders may reasonably request. Insurance policies shall be in a form, with
companies, and in amounts that are satisfactory to Lenders. All property
policies shall have a lender’s loss payable endorsement showing each Lender as
the sole lender loss payees and waive subrogation against Lenders, and all
liability policies shall show, or have endorsements showing, each Lender as an
additional insured. All policies (or the loss payable and additional insured
endorsements) shall provide that the insurer shall give each Lender at least
twenty (20) days notice (ten (10) days in the case of cancellation due to
nonpayment) before canceling, amending, or declining to renew its policy. At
Lenders’ request, Borrower shall deliver certified copies of policies and
evidence of all premium payments. Proceeds payable under any policy shall, at
Lenders’ option, be payable to Lenders on account of the Obligations.
Notwithstanding the foregoing, (a) so long as no Event of Default has occurred
and is continuing, Borrower shall have the option of applying the proceeds of
any casualty policy up to Fifty Thousand Dollars ($50,000) with respect to any
loss, but not exceeding One Hundred Thousand Dollars ($100,000) in the aggregate
for all losses under all casualty policies in any one year, toward the
replacement or repair of destroyed or damaged property; provided that any such
replaced or repaired property (i) shall be of equal or like value as the
replaced or repaired Collateral and (ii) shall be deemed Collateral in which
Lenders have been granted a first priority security interest, and (b) after the
occurrence and during the continuance of an Event of Default, all proceeds
payable under such casualty policy shall, at the option of Lenders, be payable
to Lenders on account of the Obligations. If Borrower fails to obtain insurance
as required under this Section 6.5 or to pay any amount or furnish any required
proof of payment to third persons and each Lender, Lenders may make all or part
of such payment or obtain such insurance policies required in this Section 6.5,
and take any action under the policies Lenders deem prudent.

6.6 Collateral Accounts.

(a) Maintain a Designated Deposit Account with SVB. In addition, maintain all of
its and all of its Subsidiaries’ operating and other deposit accounts,
securities accounts, and any other accounts at which Borrower or its
Subsidiaries maintain funds or investments (including without limitation any
Collateral Accounts) with SVB and SVB’s Affiliates.

(b) Without limitation on Section 6.6(a) above, (i) provide Lenders five
(5) days prior written notice before establishing any Collateral Account at or
with any bank or financial institution other than SVB or its Affiliates, and
(ii) for each Collateral Account that Borrower at any time maintains, Borrower
shall cause the applicable bank or financial institution (other than SVB) at or
with which any Collateral Account is maintained to

 

-10-



--------------------------------------------------------------------------------

execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Lenders’ Lien in such Collateral
Account in accordance with the terms hereunder, which Control Agreement may not
be terminated without prior written consent of the Lenders.

(c) Notwithstanding anything to the contrary in this Section 6.6,
(i) subsections “a” and “b” above shall not apply to (y) such accounts of
Borrower’s Subsidiary EnteroMedics Europe Sárl maintained in Switzerland or
(z) deposit accounts exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of Borrower’s employees
and identified to Lenders by Borrower as such, and (ii) Borrower shall have
until the expiration of 90 days following the Effective Date to close or move to
SVB or SVB’s Affiliates its and all of its Subsidiaries’ operating and other
deposit accounts, securities accounts, and any other accounts at which Borrower
or its Subsidiaries maintain funds or investments (including without limitation
any Collateral Accounts) maintained other than at SVB or SVB’s Affiliates, and
during such period Borrower shall not be required to provide a Control Agreement
with respect to such accounts, provided that Borrower agrees never to have more
than an aggregate of $6,000,000 (money and market value of securities,
commodities or the like, as applicable) in such accounts.

6.7 Financial Covenants.

Borrower shall maintain at all times, to be tested as of the last day of each
month, unless otherwise noted, on a consolidated basis with respect to Borrower
and its Subsidiaries:

(a) Liquidity Ratio. Prior to Borrower having received both aggregate net
proceeds from New Capital Transactions of $12,000,000 and CE Mark certification
for Borrower’s Maestro product for obesity, a ratio of (i) the sum of Borrower’s
unrestricted cash and Cash Equivalents held with SVB and SVB’s Affiliates plus
Borrower’s Eligible Accounts, divided by (ii) the aggregate outstanding
principal amounts of the Term Loans, of not less than 1.00:1.00.

(b) Five Months Remaining Liquidity. As of the last day of each month ending
after the date of the last to occur of Borrower receiving (i) aggregate net
proceeds from New Capital Transactions of $12,000,000 and (ii) CE Mark
certification for Borrower’s Maestro product for obesity, Five Months Remaining
Liquidity.

6.8 Protection and Registration of Intellectual Property Rights. Borrower shall:
(a) protect, defend and maintain the validity and enforceability of its
intellectual property; (b) promptly advise each Lender in writing of material
infringements of its intellectual property; and (c) not allow any intellectual
property material to Borrower’s business to be abandoned, forfeited or dedicated
to the public without Lenders’ written consent. If Borrower (i) obtains any
patent, registered trademark or servicemark, registered copyright, registered
mask work, or any pending application for any of the foregoing, whether as
owner, licensee or otherwise, or (ii) applies for any patent or the registration
of any trademark, servicemark, copyright or mask work, then Borrower shall
immediately provide written notice thereof to each Lender. Borrower shall
promptly provide to each Lender copies of all applications that it files for
patents or for the registration of trademarks, servicemarks, copyrights or mask
works.

6.9 Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Lenders, upon reasonable notice
and at reasonable times, without expense to Lenders, Borrower and its officers,
employees and agents and Borrower’s books and records, to the extent that any
Lender may deem them reasonably necessary to prosecute or defend any third-party
suit or proceeding instituted by or against such Lender with respect to any
Collateral or relating to Borrower.

6.10 Additional Capital Requirements. Receive after the Effective Date aggregate
net proceeds from New Capital Transactions of at least $20,000,000, (a) not less
than $10,000,000 of which shall be received by Borrower on or before June 30,
2009, and (b) the other $10,000,000 of which shall be received by Borrower on or
before January 9, 2010, provided that such January 9, 2010 deadline shall be
extended to March 31, 2010 if Borrower’s PMA filing for Borrower’s Maestro
product with respect to obesity is filed with the FDA on or before December 31,
2009. Such proceeds shall be held in Collateral Accounts of Borrower maintained
with SVB or SVB’s Affiliates until used in the ordinary course of Borrower’s
business.

6.11 Further Assurances. Execute any further instruments and take further action
as Lenders reasonably request to perfect or continue Lenders’ Lien in the
Collateral or to effect the purposes of this Agreement. Deliver to each Lender,
within ten (10) days after the same are sent or received, copies of all
correspondence,

 

11



--------------------------------------------------------------------------------

reports, documents and other filings with any Governmental Authority regarding
compliance with or maintenance of Governmental Approvals or Requirements of Law
or that could reasonably be expected to have a material effect on any of the
Governmental Approvals or otherwise on the operations of Borrower or any of its
Subsidiaries.

7 NEGATIVE COVENANTS

Borrower agrees in favor of Lenders that Borrower shall not do any of the
following without Lenders’ prior written consent:

7.1 Dispositions. Convey, sell, lease, transfer or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn-out or obsolete furniture,
fixtures and other Equipment; (c) in connection with Permitted Liens and
Permitted Investments; (d) of non-exclusive licenses for the use of the property
of Borrower or its Subsidiaries in the ordinary course of business; and
(e) other ordinary course of business dispositions not exceeding $100,000
(valued at the higher of cost or fair market value) in any fiscal year.

7.2 Changes in Business, Management, Control, or Business Locations. (a) Engage
in or permit any of its Subsidiaries to engage in any business other than the
businesses currently engaged in by Borrower and such Subsidiary, as applicable,
or contemplated by the Borrower’s “June ‘08 update” that was emailed by Jody
Dahlman to Ben Johnson on June 18, 2008, or reasonably related thereto;
(b) liquidate or dissolve; or (c) (i) permit the existing Chief Executive
Officer or Chief Financial Officer of the Borrower to cease to hold such
position unless replaced within thirty (30) days with a person reasonably
acceptable to the Lenders or (ii) permit or suffer any Change in Control.
Borrower shall not, without at least thirty (30) days prior written notice to
each Lender: (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than Twenty Five
Thousand Dollars ($25,000) in Borrower’s assets or property), (2) change its
jurisdiction of organization, (3) change its organizational structure or type,
(4) change its legal name, or (5) change any organizational number (if any)
assigned by its jurisdiction of organization.

7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person, other than acquisitions of property
where (a) total consideration including cash and the value of any non-cash
consideration, for all such acquisitions does not in the aggregate exceed One
Hundred Thousand Dollars ($100,000) in any fiscal year of Borrower and (b) no
Event of Default has occurred and is continuing or would exist after giving
effect to the acquisitions. A Subsidiary may merge or consolidate into another
Subsidiary.

7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.

7.5 Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, permit any Collateral not to be subject to the first priority security
interest granted herein, or enter into any agreement, document, instrument or
other arrangement (except with or in favor of Lenders) with any Person which
directly or indirectly prohibits or has the effect of prohibiting Borrower or
any Subsidiary from assigning, mortgaging, pledging, granting a security
interest in or upon, or encumbering any of Borrower’s or any Subsidiary’s
intellectual property, except as is otherwise permitted in Section 7.1 hereof
and the definition of “Permitted Liens” herein.

7.6 Maintenance of Collateral Accounts. Maintain any Collateral Account except
pursuant to the terms of Section 6.6 hereof.

7.7 Distributions; Investments. (a) Pay any dividends or make any distribution
or payment or redeem, retire or purchase any capital stock, provided that
(i) Borrower may convert any of its convertible securities into other securities
pursuant to the terms of such convertible securities or otherwise in exchange
thereof, (ii) Borrower may pay dividends solely in common stock; and
(iii) Borrower may repurchase the stock of former employees or consultants
pursuant to stock repurchase agreements so long as an Event of Default does not
exist at the time of such repurchase and would not exist after giving effect to
such repurchase, provided such repurchase does not exceed in the aggregate of
One Hundred Thousand Dollars ($100,000) per fiscal year; or (b) directly or
indirectly make any Investment other than Permitted Investments, or permit any
of its Subsidiaries to do so.

 

-12-



--------------------------------------------------------------------------------

7.8 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower, except for
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.

7.9 Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except as permitted by the terms of the subordination, intercreditor, or other
similar agreement to which such Subordinated Debt is subject, or (b) amend any
provision in any document relating to the Subordinated Debt which would increase
the amount thereof or adversely affect the subordination thereof to Obligations
owed to the Lenders.

7.10 Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s business, or permit any of its Subsidiaries to do
so; withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.

8 EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) Business Day grace period shall not apply to payments
due on the Term Loan Maturity Date). During the cure period, the failure to cure
the payment default is not an Event of Default (but no Credit Extension will be
made during the cure period);

8.2 Covenant Default.

(a) Borrower fails or neglects to perform any obligation in Sections 6.2, 6.4,
6.5, 6.6, 6.7, or 6.10 or violates any covenant in Section 7; or

(b) Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period). Grace periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in subsection (a) above;

8.3 Material Adverse Change. A Material Adverse Change occurs;

 

-13-



--------------------------------------------------------------------------------

8.4 Attachment; Levy; Restraint on Business.

(a) (i) The service of process seeking to attach, by trustee or similar process
or otherwise, any funds of Borrower or of any entity under control of Borrower
(including a Subsidiary) on deposit with any Lender or any Lender Affiliate, or
(ii) a notice of lien, levy, or assessment is filed against any of material
portion Borrower’s assets by any government agency, and the same under
subclauses (i) and (ii) hereof are not, within ten (10) days after the
occurrence thereof, discharged or stayed (whether through the posting of a bond
or otherwise); provided, however, no Credit Extensions shall be made during any
ten (10) day cure period; and

(b) (i) any material portion of Borrower’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Borrower from conducting any part of its
business;

8.5 Insolvency (a) Borrower is unable to pay its debts (including trade debts)
as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within thirty (30) days (but no Credit Extensions
shall be made while of any of the conditions described in clause (a) exist
and/or until any Insolvency Proceeding is dismissed);

8.6 Other Agreements. There is a default in any agreement to which Borrower or
any Guarantor is a party with a third party or parties resulting in a right by
such third party or parties, whether or not exercised, to accelerate the
maturity of any Indebtedness in an amount in excess of One Hundred Thousand
Dollars ($100,000) or that could have a material adverse effect on Borrower’s or
any Guarantor’s business; provided, however, that the Event of Default under
this Section 8.6 caused by the occurrence of a default under such other
agreement shall be cured or waived for purposes of this Agreement upon each
Lender receiving written notice from the party asserting such default of such
cure or waiver of the default under such other agreement, if at the time of such
cure or waiver under such other agreement (a) Lenders have not declared an Event
of Default under this Agreement and/or exercised any rights with respect
thereto; (b) any such cure or waiver does not result in an Event of Default
under any other provision of this Agreement or any Loan Document; and (c) in
connection with any such cure or waiver under such other agreement, the terms of
any agreement with such third party are not modified or amended in any manner
which could in the good faith judgment of Lenders be materially less
advantageous to Borrower or any Guarantor;

8.7 Judgments. One or more judgments, orders, or decrees for the payment of
money in an amount, individually or in the aggregate, of at least One Hundred
Thousand Dollars ($100,000) (not covered by independent third-party insurance as
to which liability has been accepted by such insurance carrier) shall be
rendered against Borrower and shall remain unsatisfied, unvacated, or unstayed
for a period of ten (10) days after the entry thereof (provided that no Credit
Extensions will be made prior to the satisfaction, vacation, or stay of such
judgment, order, or decree);

8.8 Misrepresentations. Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to any Lender or to induce any Lender
to enter this Agreement or any Loan Document, and such representation, warranty,
or other statement is incorrect in any material respect when made;

8.9 Subordinated Debt. A default or breach occurs under any agreement between
Borrower and any creditor of Borrower that signed a subordination,
intercreditor, or other similar agreement with any Lender, or any creditor that
has signed such an agreement with any Lender breaches any terms of such
agreement; or

8.10 Guaranty. (a) Any guaranty of any Obligations terminates or ceases for any
reason to be in full force and effect; (b) any Guarantor does not perform any
obligation or covenant under any guaranty of the Obligations; (c) any
circumstance described in Sections 8.3, 8.4, 8.5, 8.7, or 8.8. occurs with
respect to any Guarantor, (d) the death, liquidation, winding up, or termination
of existence of any Guarantor; or (e) (i) a material impairment in the
perfection or priority of any Lender’s Lien in the collateral provided by
Guarantor or in the value of such collateral or (ii) a material adverse change
in the general affairs, management, results of operation, condition (financial
or otherwise) or the prospect of repayment of the Obligations occurs with
respect to any Guarantor.

8.11 Governmental Approvals. Any Governmental Approval shall have been revoked,
rescinded, suspended, modified in an adverse manner or not renewed in the
ordinary course for a full term, or any Governmental Approval shall be subject
to any decision by a Governmental Authority that designates a hearing with
respect to any application for renewal of any of such Governmental Approval or
that could reasonably be expected

 

-14-



--------------------------------------------------------------------------------

to result in the Governmental Authority taking any of the actions described
above, and such decision or such revocation, rescission, suspension,
modification or non-renewal causes, or could reasonably be expected to cause, a
Material Adverse Change.

9 LENDERS’ RIGHTS AND REMEDIES

9.1 Rights and Remedies. While an Event of Default occurs and continues Lenders
may, without notice or demand, do any or all of the following:

(a) declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Lenders);

(b) stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and any Lender;

(c) [Reserved];

(d) terminate any foreign exchange contracts among Borrower and any Lender;

(e) settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Lenders consider advisable, notify any
Person owing Borrower money of Lenders’ security interest in such funds, and
verify the amount of such account;

(f) make any payments and do any acts Lenders consider necessary or reasonable
to protect the Collateral and/or Lenders’ security interest in the Collateral.
Borrower shall assemble the Collateral if Lenders request and make it available
as Lenders designate. Lenders may enter premises where the Collateral is
located, take and maintain possession of any part of the Collateral, and pay,
purchase, contest, or compromise any Lien which appears to be prior or superior
to Lenders’ security interest and pay all expenses incurred. Borrower grants
each Lender a license to enter and occupy any of Borrower’s premises, without
charge, to exercise any of Lenders’ rights or remedies;

(g) apply to the Obligations any (i) balances and deposits of Borrower any
Lender holds, or (ii) amount held by any Lender owing to or for the credit or
the account of Borrower;

(h) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Each Lender is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Lenders’ exercise of their rights under this Section, Borrower’s
rights under all licenses and all franchise agreements inure to each Lender’s
benefit;

(i) place a “hold” on any account maintained with any Lender and/or deliver a
notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any Control Agreement or similar agreements providing
control of any Collateral;

(j) demand and receive possession of Borrower’s Books; and

(k) exercise all rights and remedies available to any Lender under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).

9.2 Power of Attorney. Borrower hereby irrevocably appoints each Lender as its
lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors;
(c) settle and adjust disputes and claims about the Accounts directly with
Account Debtors, for amounts and on terms Lenders determine reasonable;
(d) make, settle, and adjust all claims under Borrower’s insurance policies;
(e) pay, contest or settle any Lien, charge, encumbrance, security

 

-15-



--------------------------------------------------------------------------------

interest, and adverse claim in or to the Collateral, or any judgment based
thereon, or otherwise take any action to terminate or discharge the same; and
(f) transfer the Collateral into the name of any Lender or a third party as the
Code permits. Borrower hereby appoints each Lender as its lawful
attorney-in-fact to sign Borrower’s name on any documents necessary to perfect
or continue the perfection of Lenders’ security interest in the Collateral
regardless of whether an Event of Default has occurred until all Obligations
have been satisfied in full and no Lender is under further obligation to make
Credit Extensions hereunder. Lenders’ foregoing appointment as Borrower’s
attorneys in fact, and all of Lenders’ rights and powers, coupled with an
interest, are irrevocable until all Obligations have been fully repaid and
performed and Lenders’ obligations to provide Credit Extensions terminate.

9.3 Protective Payments. If Borrower fails to obtain the insurance called for by
Section 6.5 or fails to pay any premium thereon or fails to pay any other amount
which Borrower is obligated to pay under this Agreement or any other Loan
Document, Lenders may obtain such insurance or make such payment, and all
amounts so paid by Lenders are Lender Expenses and immediately due and payable,
bearing interest at the then highest applicable rate, and secured by the
Collateral. Lenders will make reasonable efforts to provide Borrower with notice
of Lenders obtaining such insurance at the time it is obtained or within a
reasonable time thereafter. No payments by Lenders are deemed an agreement to
make similar payments in the future or Lenders’ waiver of any Event of Default.

9.4 Application of Payments and Proceeds. Borrower shall have no right to
specify the order or the accounts to which Lenders shall allocate or apply any
payments made by Borrower to any Lender or otherwise received by any Lender
under this Agreement when any such allocation or application is not specified
elsewhere in this Agreement. If an Event of Default has occurred and is
continuing, Lenders may apply any funds in their possession, whether from
Borrower account balances, payments, proceeds realized as the result of any
collection of Accounts or other disposition of the Collateral, or otherwise, and
may apply any set off, to the Obligations in such order as Lenders shall
determine in their sole discretion. Any surplus shall be paid to Borrower or
other Persons legally entitled thereto; Borrower shall remain liable to Lenders
for any deficiency. If Lenders, in their good faith business judgment, directly
or indirectly enter into a deferred payment or other credit transaction with any
purchaser at any sale of Collateral, Lenders shall have the option, exercisable
at any time, of either reducing the Obligations by the principal amount of the
purchase price or deferring the reduction of the Obligations until the actual
receipt by Lenders of cash therefor.

9.5 Lender’s Liability for Collateral. So long as a Lender complies with
reasonable banking practices regarding the safekeeping of the Collateral in the
possession or under the control of such Lender, such Lender shall not be liable
or responsible for: (a) the safekeeping of the Collateral; (b) any loss or
damage to the Collateral; (c) any diminution in the value of the Collateral; or
(d) any act or default of any carrier, warehouseman, bailee, or other Person.
Borrower bears all risk of loss, damage or destruction of the Collateral.

9.6 No Waiver; Remedies Cumulative. No Lender’s failure, at any time or times,
to require strict performance by Borrower of any provision of this Agreement or
any other Loan Document shall waive, affect, or diminish any right of any Lender
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by Lenders and then is only
effective for the specific instance and purpose for which it is given. Lenders’
rights and remedies under this Agreement and the other Loan Documents are
cumulative. Lenders have all rights and remedies provided under the Code, by
law, or in equity. Any Lender’s exercise of one right or remedy is not an
election, and Lenders’ waiver of any Event of Default is not a continuing
waiver. No Lender’s delay in exercising any remedy is a waiver, election, or
acquiescence.

9.7 Demand Waiver. Borrower waives demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by any Lender on which Borrower
is liable.

9.8 Agents. The Lenders may from time to time authorize, in writing (which
writing may include, without limitation, any intercreditor agreement entered
into among the Lenders) any one or more of the Lenders as Lenders’ agent(s) to
perform any of the Lender’s obligations under the Loan Documents and/or to
receive payments due to or effectuate or enforce any rights and remedies of
Lenders under the Loan Documents, and upon such authorization the Lender so
authorized shall have the authority to act for Lenders to the extent specified
in such writing until such authority is revoked by the Lenders. For example (and
not in limitation of the generality of the foregoing), the Lenders may authorize
one of the Lenders to act as collateral agent for purposes of (a) perfecting the
Lenders’ security interest in Collateral or (b) upon the occurrence of an Event
of Default hereunder, acting for Lenders in collecting, taking possession of, or
disposing of Collateral pursuant to Division 9 of the Code.

 

-16-



--------------------------------------------------------------------------------

9.9 Shared Collateral, Payments and Proceeds. The Borrower acknowledges and
agrees that, notwithstanding the fact that the obligations of the Lenders to
make their respective Term Loans are several and not joint, the Term Loans and
other Obligations owed to the Lenders are secured by the same Collateral, and
that such Term Loans and other Obligations may, at the option of Lenders, be
treated as if they were owed to a single secured party, or an agent for Lenders,
for purposes of enforcing the Lenders’ rights and remedies. As examples (and not
in limitation of the generality of the foregoing), for purposes of a disposition
of Collateral under Division 9 of the Code, (a) Lenders or Lenders’ agent may,
at the option of Lenders, credit bid the aggregate of the Term Loans and other
Obligations owed to the Lenders, and (b) the Borrower may not exercise any right
it may have to tender debt for purposes of redeeming Collateral by tendering
less than the aggregate of the Term Loans and other Obligations owed to the
Lenders. In addition, the Borrower acknowledges and agrees that the Lenders may
agree among themselves pursuant to an intercreditor or other agreement that
payments and proceeds received with respect to the Obligations and/or the
Collateral may be allocated in a certain way among the Lenders and that, for
this purpose, a payment or proceed received by one Lender may be delivered to
another Lender for application to the Obligations owed that Lender and in
furtherance thereof payments and proceeds may be applied and reversed and
re-applied.

10 NOTICES

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by facsimile
transmission; (c) one (1) Business Day after deposit with a reputable overnight
courier with all charges prepaid; or (d) when delivered, if hand-delivered by
messenger, all of which shall be addressed to the party to be notified and sent
to the address, or facsimile number indicated below. Any Lender or Borrower may
change its mailing or facsimile number by giving the other party written notice
thereof in accordance with the terms of this Section 10.

 

-17-



--------------------------------------------------------------------------------

If to Borrower:   

EnteroMedics Inc.

2800 Patton Road

Saint Paul, MN 55113

Attn: David Brooks

Fax: (651) 634-3212

with a copy to:   

Dorsey & Whitney LLP

50 South Sixth Street, Suite 1500

Minneapolis, MN 55402

Attn: Chris Lenhart

Fax: (612) 340-2643

If to SVB:   

Silicon Valley Bank

301 Carlson Parkway, Suite 255

Minnetonka MN 55305

Attn: Ben Johnson

Fax: (952) 475-8471

with a copy to:   

Levy, Small & Lallas

815 Moraga Drive

Los Angeles, CA 90049

Attn: William Wippich

Fax: (310) 471-7990

If to HTF:   

Compass Horizon Funding Company LLC

76 Batterson Park Road

Farmington CT 06032

Attn: Legal Department

Fax: (860) 676-8655

If to VLL:   

Venture Lending & Leasing V, Inc.

2010 North First Street, Suite 310

San Jose, CA 95131

Attn: Chief Financial Officer

Fax: (408) 436-8625

11 CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE

California law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Lenders each submit to the exclusive jurisdiction
of the State and Federal courts in Santa Clara County, California; provided,
however, that nothing in this Agreement shall be deemed to operate to preclude
any Lender from bringing suit or taking other legal action in any other
jurisdiction to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of such
Lender. Borrower expressly submits and consents in advance to such jurisdiction
in any action or suit commenced in any such court, and Borrower hereby waives
any objection that it may have based upon lack of personal jurisdiction,
improper venue, or forum non conveniens and hereby consents to the granting of
such legal or equitable relief as is deemed appropriate by such court. Borrower
hereby waives personal service of the summons, complaints, and other process
issued in such action or suit and agrees that service of such summons,
complaints, and other process may be made by registered or certified mail
addressed to Borrower at the address set forth in Section 10 of this Agreement
and that service so made shall be deemed completed upon the earlier to occur of
Borrower’s actual receipt thereof or three (3) days after deposit in the U.S.
mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND LENDERS EACH
WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF
OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

-18-



--------------------------------------------------------------------------------

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and order applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to the California Code of Civil Procedure § 644(a). Nothing in
this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.

12 GENERAL PROVISIONS

12.1 Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Lenders’ prior written
consent (which may be granted or withheld in Lenders’ discretion). Each Lender
has the right, without the consent of or notice to Borrower, to sell, transfer,
negotiate, or grant participation in all or any part of, or any interest in,
such Lender’s obligations, rights, and benefits under this Agreement and the
other Loan Documents.

12.2 Indemnification. Borrower agrees to indemnify, defend and hold each Lender
and each Lender’s directors, officers, employees, agents, attorneys, or any
other Person affiliated with or representing such Lender (each, an “Indemnified
Person”) harmless against: (a) all obligations, demands, claims, and liabilities
(collectively, “Claims”) asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (b) all losses or Lender
Expenses incurred, or paid by such Indemnified Person from, following, or
arising from transactions between any Lender and Borrower (including reasonable
attorneys’ fees and expenses), except for Claims and/or losses directly caused
by such Indemnified Person’s gross negligence or willful misconduct.

12.3 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.

12.4 Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

12.5 Correction of Loan Documents. Lenders may correct patent errors and fill in
any blanks in this Agreement and the other Loan Documents consistent with the
agreement of the parties.

12.6 Amendments in Writing; Integration. All amendments to this Agreement must
be in writing and signed by all Lenders and Borrower. This Agreement and the
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Agreement and the Loan Documents merge
into this Agreement and the Loan Documents.

 

-19-



--------------------------------------------------------------------------------

12.7 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, are an original, and all taken together, constitute one
Agreement.

12.8 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied. The obligation of Borrower in Section 12.2 to
indemnify the Indemnified Persons shall survive until the statute of limitations
with respect to such claim or cause of action shall have run.

12.9 Confidentiality. In handling any confidential information, each Lender
agrees to maintain the confidentiality of the information, but disclosure of
information may be made: (a) to such Lender’s Subsidiaries or Affiliates (it
being understood that the Subsidiaries or Affiliates to whom such disclosure is
made will be informed of the confidential nature of such information and
instructed to keep such information confidential) or to other Lenders; (b) to
prospective transferees or purchasers of any interest in the Credit Extensions
(provided, however, the prospective transfering or selling Lender shall obtain
such prospective transferee’s or purchaser’s agreement to the terms of this
Section 12.9); (c) as required by law, regulation, subpoena, or other order;
(d) to such Lender’s regulators or as otherwise required in connection with such
Lender’s examination or audit; (e) as such Lender considers appropriate in
exercising remedies under the Loan Documents; and (f) to third-party service
providers of such Lender so long as such service providers have executed a
confidentiality agreement with such Lender with terms no less restrictive than
those contained herein. For purposes of this Section 12.9, “confidential
information” means all information received from the Borrower or any of its
Subsidiaries relating to the Borrower or any of its Subsidiaries, other than any
such information that is available to any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any of its Subsidiaries. Confidential
information does not include information that either: (i) is in the public
domain or in such Lender’s possession when disclosed to such Lender, or becomes
part of the public domain after disclosure to such Lender through no breach of
this obligation by such Lender; or (ii) is disclosed to such Lender by a third
party, if such Lender does not know that the third party is prohibited from
disclosing the information.

In the event that a Lender is required by law or legal process (e.g. by
deposition, interrogatory, request for information or documents, subpoena, civil
investigation demand or similar process, but not including by requirements of
disclosure to such Lender’s regulators or in connection with such Lender’s
examination or audit) to disclose any confidential information, such Lender
shall provide the Borrower with prompt notice, unless notice is prohibited by
law, of any such requirement so that Borrower may seek a protective order or
other appropriate remedy.

Each Lender may use confidential information (other than the Additional Reports
provided pursuant to Schedule 2 hereto) for any purpose, including, without
limitation, for the development of client databases, reporting purposes, and
market analysis, so long as such Lender does not disclose Borrower’s identity or
the identity of any person associated with Borrower unless otherwise expressly
permitted by this Agreement. The provisions of the immediately preceding
sentence shall survive the termination of this Agreement.

12.10 Attorneys’ Fees, Costs and Expenses. In any action or proceeding between
any of the parties hereto arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.

13 DEFINITIONS

13.1 Definitions. As used in this Agreement, the following terms have the
following meanings:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

 

-20-



--------------------------------------------------------------------------------

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Additional Draw Period” is the period of time beginning on the Effective Date
and ending on the earlier to occur of (a) June 30, 2009, (b) the date on which
Borrower gives notice of Borrower’s election to prepay the Term Loans pursuant
to Section 2.1.1(f) (except that if the Additional Draw Period ends because of
Borrower giving such a notice but the Borrower fails to prepay the Term Loans,
the Additional Draw Period shall be reinstated provided that it has not
otherwise ended pursuant to this definition), and (c) an Event of Default
(except that if the Additional Draw Period ends because of an Event of Default
but at a subsequent date no Event of Default exists (e.g., because of a written
waiver of such Event of Default by the Lenders), the Additional Draw Period
shall be reinstated provided that it has not otherwise ended pursuant to this
definition).

“Additional Term Loan” is defined in Section 2.1.1(b).

“Additional Term Loan Warrant” is defined in Section 3.2(d).

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

“Agreement” is defined in the preamble hereof.

“Borrower” is defined in the preamble hereof.

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors and delivered by such Person to
Lenders, approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying (a) that such Person has the
authority to execute, deliver, and perform its obligations under each of the
Loan Documents to which it is a party, (b) that set forth in such certificate is
a true, correct, and complete copy of the resolutions then in full force and
effect authorizing and ratifying the execution, delivery, and performance by
such Person of the Loan Documents to which it is a party, (c) the name(s) of the
Person(s) authorized to execute the Loan Documents on behalf of such Person,
together with a sample of the true signature(s) of such Person(s), and (d) that
Lenders may conclusively rely on such certificate unless and until such Person
shall have delivered to each Lender a further certificate canceling or amending
such prior certificate.

“Business Day” is any day that is not a Saturday, Sunday or a day on which SVB
is closed.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) SVB’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.

“Change in Control” means any event, transaction, or occurrence as a result of
which any “person” (as such term is defined in Sections 3(a)(9) and 13(d)(3) of
the Securities Exchange Act of 1934, as an amended (the “Exchange Act”)), other
than a trustee or other fiduciary holding securities under an employee benefit
plan of Borrower, is or becomes a beneficial owner (within the meaning Rule
13d-3 promulgated under the Exchange Act), directly or indirectly, of securities
of Borrower, representing forty percent (40%) or more of the combined voting
power of Borrower’s then outstanding securities.

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan

 

-21-



--------------------------------------------------------------------------------

Document and such term is defined differently in different Articles or Divisions
of the Code, the definition of such term contained in Article or Division 9
shall govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, Lenders’ Lien on any Collateral is governed by the
Uniform Commercial Code in effect in a jurisdiction other than the State of
California, the term “Code” shall mean the Uniform Commercial Code as enacted
and in effect in such other jurisdiction solely for purposes on the provisions
thereof relating to such attachment, perfection, priority, or remedies and for
purposes of definitions relating to such provisions.

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

“Commitment Percentages” are set forth in Schedule 1.

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Lenders pursuant to which Lenders
obtain control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

“Credit Extension” is any Term Loan or any other extension of credit by any
Lender for Borrower’s benefit pursuant to any Loan Document.

“Default Rate” is defined in Section 2.3(b).

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Deposit Account” is Borrower’s deposit account, account number
3300626746, maintained with SVB.

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

“Effective Date” is the date the last of the Lenders executes this Agreement as
indicated on the signature page hereof.

“Eligible Accounts” means Accounts which arise in the ordinary course of
Borrower’s business. Lenders reserve the right at any time after the Effective
Date to adjust any of the criteria set forth below and to establish new criteria
in Lenders’ good faith business judgment. Eligible Accounts shall not include:

(a) Accounts that the Account Debtor has not paid within ninety (90) days of
invoice date regardless of invoice payment period terms;

 

-22-



--------------------------------------------------------------------------------

(b) Accounts owing from an Account Debtor, fifty percent (50%) or more of whose
Accounts have not been paid within ninety (90) days of invoice date;

(c) Accounts billed in the United States and owing from an Account Debtor which
does not have its principal place of business in the United States or Canada
unless such Accounts are otherwise Eligible Accounts and (i) covered in full by
credit insurance satisfactory to Lenders, less any deductible, (ii) supported by
letter(s) of credit acceptable to Lenders, (iii) supported by a guaranty from
the Export-Import Bank of the United States, or (iv) that Lenders otherwise
approve of in writing.;

(d) Accounts billed and payable outside of the United States unless the Lenders
have a first priority, perfected security interest or other enforceable Lien in
such Accounts;

(e) Accounts owing from an Account Debtor to the extent that Borrower is
indebted or obligated in any manner to the Account Debtor (as creditor, lessor,
supplier or otherwise—sometimes called “contra” accounts, accounts payable,
customer deposits or credit accounts), with the exception of customary credits,
adjustments and/or discounts given to an Account Debtor by Borrower in the
ordinary course of its business;

(f) Accounts for which the Account Debtor is Borrower’s Affiliate, officer,
employee, or agent;

(g) Accounts with credit balances over ninety (90) days from invoice date;

(h) Accounts owing from an Account Debtor, including Affiliates, whose total
obligations to Borrower exceed twenty-five percent (25%) of all Accounts, for
the amounts that exceed that percentage, unless Lenders approve in writing;

(i) Accounts owing from an Account Debtor which is a United States government
entity or any department, agency, or instrumentality thereof unless Borrower has
assigned its payment rights to Lenders and the assignment has been acknowledged
under the Federal Assignment of Claims Act of 1940, as amended;

(j) Accounts for demonstration or promotional equipment, or in which goods are
consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on approval”,
or other terms if Account Debtor’s payment may be conditional;

(k) Accounts owing from an Account Debtor that has not been invoiced or where
goods or services have not yet been rendered to the Account Debtor (sometimes
called memo billings or pre-billings);

(l) Accounts subject to contractual arrangements between Borrower and an Account
Debtor where payments shall be scheduled or due according to completion or
fulfillment requirements where the Account Debtor has a right of offset for
damages suffered as a result of Borrower’s failure to perform in accordance with
the contract (sometimes called contracts accounts receivable, progress billings,
milestone billings, or fulfillment contracts);

(m) Accounts owing from an Account Debtor the amount of which may be subject to
withholding based on the Account Debtor’s satisfaction of Borrower’s complete
performance (but only to the extent of the amount withheld; sometimes called
retainage billings);

(n) Accounts subject to trust provisions, subrogation rights of a bonding
company, or a statutory trust;

(o) Accounts owing from an Account Debtor that has been invoiced for goods that
have not been shipped to the Account Debtor unless Lenders, Borrower, and the
Account Debtor have entered into an agreement acceptable to Lenders in Lenders’
sole discretion wherein the Account Debtor acknowledges that (i) it has title to
and has ownership of the goods wherever located, (ii) a bona fide sale of the
goods has occurred, and (iii) it owes payment for such goods in accordance with
invoices from Borrower (sometimes called “bill and hold” accounts);

(p) [Reserved];

 

-23-



--------------------------------------------------------------------------------

(q) Accounts that represent non-trade receivables or that are derived by means
other than in the ordinary course of Borrower’s business;

(r) Accounts for which Borrower has permitted Account Debtor’s payment to extend
beyond 90 days;

(s) Accounts subject to chargebacks or others payment deductions taken by an
Account Debtor (but only to the extent the chargeback is determined invalid and
subsequently collected by Borrower);

(t) Accounts in which the Account Debtor disputes liability or makes any claim
(but only up to the disputed or claimed amount), or if the Account Debtor is
subject to an Insolvency Proceeding, or becomes insolvent, or goes out of
business;

(u) Accounts for which Lenders in Lenders’ good faith business judgment
determines collection to be doubtful;

(v) Accounts for which the sales and other transactions underlying or giving
rise to such Account do not comply in all material respects with all applicable
laws and governmental rules and regulations;

(w) Accounts for which Borrower has knowledge of any actual or imminent
Insolvency Proceeding of the Account Debtor; and

(x) Accounts for which any signature or endorsement on any document, instrument,
or agreement relating thereto is not genuine, or for which any such document,
instrument or agreement is not legally enforceable in accordance with its terms.

“Enterprise Coverage Milestone” is defined in Section 2.1.1.

“Enterprise Coverage Ratio” is, for any date, the ratio of (a) the aggregate of
the Term Loan Commitment Amounts, divided by (b) the product of Borrower’s fully
diluted number of shares of common stock outstanding on the Business Day
immediately preceding such date times the average closing price for one share of
such stock for the ten (10) Business Days immediately preceding such date.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

“Event of Default” is defined in Section 8.

“Excluded Collateral” is defined on Exhibit A.

“Facility Agent” shall be SVB or its successor as agreed to by SVB and the other
Lenders.

“Final Payment” is a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) due with respect to
each Term Loan on the earlier to occur of (a) the Term Loan Maturity Date,
(b) the acceleration of such Term Loan, or (c) the prepayment of such Term Loan,
equal to the Term Loan Commitment Amount with respect to such Term Loan
multiplied by five percent (5.0%).

“Five Months Remaining Liquidity” shall mean that, for the date of
determination, Borrower’s unrestricted cash and Cash Equivalents held with SVB
and SVB’s Affiliates as of such date, equals or exceeds Borrower’s total
operating expenses for the most recent five calendar month period ending prior
to such date.

“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower, which shall be a Business Day.

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and

 

-24-



--------------------------------------------------------------------------------

pronouncements of the Financial Accounting Standards Board or in such other
statements by such other Person as may be approved by a significant segment of
the accounting profession, which are applicable to the circumstances as of the
date of determination.

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Guarantor” is any present or future guarantor of the Obligations.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

“Indemnified Person” is defined in Section 12.2.

“Initial Draw Period” is the period of time beginning on the Effective Date and
ending on the earlier to occur of (a) the expiration of six (6) Business Days
thereafter, and (b) an Event of Default.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

“Lender” and “Lenders” are defined in Section 2.1.1(i).

“Lender Expenses” are all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses) of any Lender for preparing,
amending, negotiating, administering, defending and enforcing the Loan Documents
(including, without limitation, those incurred in connection with appeals or
Insolvency Proceedings) or otherwise incurred with respect to Borrower.

“LIBOR Margin” is defined in Section 2.3(a).

 

-25-



--------------------------------------------------------------------------------

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

“Loan Documents” are, collectively, this Agreement, the Warrants, the Secured
Promissory Notes, the Perfection Certificate, any note, or notes or guaranties
executed by Borrower or any Guarantor, and any other present or future agreement
by Borrower and/or any Guarantor for the benefit of any Lender in connection
with this Agreement, all as amended, restated, or otherwise modified.

“Material Adverse Change” means (a) a material impairment in the perfection or
priority of any Lender’s Lien in the Collateral or in the value of the
Collateral; (b) a material adverse change in the business, operations, or
condition (financial or otherwise) of Borrower; (c) a material impairment of the
prospect of repayment of any portion of the Obligations; or (d) Lenders
determine, based upon information available to them and in their reasonable
judgment, that there is a reasonable likelihood that Borrower shall fail to
comply with one or more of the financial covenants in Section 6 during the next
succeeding financial reporting period.

“Make-Whole Premium” shall mean, with respect to each Term Loan, an amount equal
to the following percentage of the aggregate of all interest that would have
been due with respect to such Term Loan had such Term Loan been repaid in all
the installments provided for in Section 2.1.1(d), but was not so repaid as a
consequence of a mandatory or permitted prepayment (as applicable) of the Term
Loan: (a) 80% if at the time the Make-Whole Premium becomes due under the terms
hereof Borrower has made twelve (12) regularly scheduled monthly payments of
principal in accordance with Section 2.1.1(d), and (b) 100% if at the time the
Make-Whole Premium becomes due under the terms hereof Borrower has not made
twelve (12) regularly scheduled monthly payments of principal in accordance with
Section 2.1.1(d).

“Maximum Enterprise Coverage Ratio” is an Enterprise Coverage Ratio equal to
4.00:10.00.

“New Capital Transaction” shall mean (a) an issuance or series of issuances of
stock by Borrower or (b) the entering into an arrangement with another Person
whereby such Person provides funds to Borrower to use in developing products,
the terms of which do not violate any of the provisions hereof; that occurs
after the Effective Date.

“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Lender Expenses and other amounts Borrower owes any Lender now or
later, whether under this Agreement or the Loan Documents, including, without
limitation, any Make-Whole Premium, the Final Payments, all obligations relating
to letters of credit (including reimbursement obligations for drawn and undrawn
letters of credit), cash management services, and foreign exchange contracts, if
any, and including interest accruing after Insolvency Proceedings begin (whether
or not allowed) and debts, liabilities, or obligations of Borrower assigned to
any Lender, and the performance of Borrower’s duties under the Loan Documents.

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and, (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.

“Payment/Advance Form” is, with respect to a Lender and its Term Loan, a
certificate from Borrower to such Lender, in form acceptable to the Lender, by
which the Borrower instructs the Lender as to the disbursement of the Term Loan
and confirms the Borrower’s representations and warranties in this Loan
Agreement, the lack of any Event of Default, and the satisfaction of the
conditions to the Term Loan.

“Payment Date” is the first day of each calendar month.

“Perfection Certificate” is defined in Section 5.1.

“Permitted Indebtedness” is:

(a) Borrower’s Indebtedness to Lenders under this Agreement and the other Loan
Documents;

 

-26-



--------------------------------------------------------------------------------

(b) Indebtedness existing on the Effective Date and shown on the Perfection
Certificate;

(c) Subordinated Debt;

(d) unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;

(e) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

(f) Indebtedness described in subparts (b)-(e) of the definition of Permitted
Liens;

(g) Indebtedness, not exceeding $100,000 in the aggregate outstanding at any
time, owed by Borrower to US Bank under the credit card program provided by US
Bank to Borrower;

(h) Indebtedness owed by Borrower (or a Subsidiary of Borrower) to any Person
providing property, casualty, liability, or other insurance to Borrower (or, in
the case of Indebtedness owed by a Subsidiary of Borrower, to such Subsidiary),
so long as the amount of such Indebtedness is not in excess of the amount of the
unpaid cost of, and shall be incurred only to defer the cost of, such insurance
for the year in which such Indebtedness is incurred and such Indebtedness is
outstanding only during such year;

(i) other Indebtedness not exceeding $100,000 in the aggregate outstanding at
any time; and

(j) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (d) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.

“Permitted Investments” are:

(a) Investments shown on the Perfection Certificate and existing on the
Effective Date;

(b) (i) Cash Equivalents, and (ii) any Investments permitted by Borrower’s
investment policy, as amended from time to time, provided that such investment
policy (and any such amendment thereto) has been approved by Lenders;

(c) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;

(d) Investments consisting of deposit accounts in which Lenders have a perfected
security interest;

(e) Investments accepted in connection with Transfers permitted by Section 7.1;

(f) Investments of Subsidiaries in or to other Subsidiaries or Borrower and
Investments by Borrower in Subsidiaries not to exceed $100,000 in the aggregate
in any fiscal year;

(g) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower pursuant to employee stock purchase plans or
agreements approved by Borrower’s Board of Directors, not exceeding $100,000 in
the aggregate for the foregoing “i” and “ii” outstanding at any time; and

(h) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business.

“Permitted Liens” are:

(a) Liens existing on the Effective Date and shown on the Perfection Certificate
or arising under this Agreement and the other Loan Documents;

 

-27-



--------------------------------------------------------------------------------

(b) Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which Borrower
maintains adequate reserves on its Books, provided that (i) they have no
priority over any of the Lenders’ Liens and (ii) without limitation on “i”
above, no notice of any such Lien has been filed or recorded under the Internal
Revenue Code of 1986, as amended, and the Treasury Regulations adopted
thereunder;

(c) purchase money Liens (i) on Equipment acquired or held by Borrower incurred
for financing the acquisition of the Equipment securing no more than $100,000 in
the aggregate amount outstanding, or (ii) existing on Equipment when acquired,
if the Lien is confined to the property and improvements and the proceeds of the
Equipment;

(d) Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed $100,000 and which are not delinquent or remain payable without
penalty or which are being contested in good faith and by appropriate
proceedings which proceedings have the effect of preventing the forfeiture or
sale of the property subject thereto;

(e) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA), provided they
have no priority over any of the Lenders’ Liens;

(f) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;

(g) leases or subleases of real property granted in the ordinary course of
business, and leases, subleases, non-exclusive licenses or sublicenses of
property (other than real property or intellectual property) granted in the
ordinary course of Borrower’s business, if the leases, subleases, licenses and
sublicenses do not prohibit granting Lenders a security interest;

(h) non-exclusive license of intellectual property granted to third parties in
the ordinary course of business;

(i) Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;

(j) Liens securing Subordinated Debt if such liens are subordinated to the Liens
in favor of Lenders pursuant to a subordination, intercreditor, or other similar
agreement in form and substance satisfactory to Lenders; and

(k) A Lien in favor of US Bank against a certificate of deposit or other cash
equivalent of Borrower securing Borrower’s Indebtedness to US Bank, not
exceeding $100,000 in the aggregate outstanding at any time, owed by Borrower to
US Bank under the credit card program provided by US Bank to Borrower.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.

 

-28-



--------------------------------------------------------------------------------

“Secured Promissory Note” is defined in Section 2.1.1(h).

“Secured Promissory Note Record” is a record that may be maintained by each
Lender with respect to its outstanding Term Loan and credits made thereto.

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Lenders (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
satisfactory to Lenders entered into between Lenders and the other creditor), on
terms acceptable to Lenders.

“Subsidiary” means, with respect to any Person, any Person of which more than
50.0% of the voting stock or other equity interests (in the case of Persons
other than corporations) is owned or controlled directly or indirectly by such
Person or one or more of Affiliates of such Person.

“Term Loan” is defined in Section 2.1.1.

“Term Loan Amortization Date” is defined in Section 2.1.1.

“Term Loan Commitment Amounts” are set forth in Schedule 1.

“Term Loan Maturity Date” is defined in Section 2.1.1.

“Transfer” is defined in Section 7.1.

“VLL4” is Venture Lending & Leasing IV, Inc.

“Warrants” are those certain Warrants to Purchase Stock of substantially even
date executed by Borrower in favor of each Lender, and the Additional Term Loan
Warrant. Notwithstanding the foregoing, Borrower acknowledges that VLL has
assigned its rights to receive its Warrant to its parent, Venture Lending &
Leasing V, LLC. In connection therewith, Borrower shall issue such Warrant
directly to Venture Lending & Leasing V, LLC. Upon Borrower’s request, Borrower
shall be furnished with a copy of the agreement by which VLL assigned its right
to receive its Warrant to Venture Lending & Leasing V, LLC.

[Signature page follows.]

 

-29-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

ENTEROMEDICS INC.   SILICON VALLEY BANK By  

/s/    Greg S. Lea

    By  

/s/    Benjamin Johnson

Name:  

Greg S. Lea

    Name:  

Benjamin Johnson

Title:  

Senior Vice President and Chief Financial Officer

    Title:  

Deal Team Leader

COMPASS HORIZON FUNDING COMPANY LLC   VENTURE LENDING & LEASING V, INC. By:
Horizon Technology Finance Management LLC, its adviser     By  

/s/    Ronald Swenson

    Name:  

Ronald Swenson

By  

/s/    Robert D. Pomeroy, Jr.

    Title:  

Chief Executive Officer

Name:   Robert D. Pomeroy, Jr.       Title:   Chief Executive Officer      

Effective Date: November 18, 2008



--------------------------------------------------------------------------------

EXHIBIT A

COLLATERAL

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, all certificates of deposit, fixtures,
letters of credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property, supporting obligations,
and financial assets, whether now owned or hereafter acquired, wherever located;
and

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, subject to part 2, below, the Collateral does not
include any of the following, whether now owned or hereafter acquired (the
“Excluded Collateral”): any copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work, whether published or unpublished, any patents, patent applications and
like protections, including improvements, divisions, continuations, renewals,
reissues, extensions, and continuations-in-part of the same, trademarks, service
marks and, to the extent permitted under applicable law, any applications
therefor, whether registered or not, and the goodwill of the business of
Borrower connected with and symbolized thereby, know-how, operating manuals,
trade secret rights, rights to unpatented inventions, and any claims for damage
by way of any past, present, or future infringement of any of the foregoing;
provided, however, (1) the Collateral shall include all Accounts, license and
royalty fees and other revenues, proceeds, or income arising out of or relating
to any of the foregoing, and (2) if Borrower shall ever fail to have Five Months
Remaining Liquidity, the Collateral shall from that time forward be deemed to
include the Excluded Collateral.

Pursuant to the terms of a certain negative pledge arrangement with the Lenders,
Borrower has agreed not to encumber any of its copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
patent applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, and the goodwill of
the business of Borrower connected with and symbolized thereby, know-how,
operating manuals, trade secret rights, rights to unpatented inventions, and any
claims for damage by way of any past, present, or future infringement of any of
the foregoing, without the Lenders’ prior written consent.